IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TERRY LEE MARSHALL,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3137

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 9, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Octavius Holliday, Jr. of The Holliday Law Firm, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the December 5, 2013, judgment and sentence, in Duval County Circuit
Court case number 16-2013-CF-005302-AXXX-MA. Upon issuance of mandate in

this cause, a copy of this opinion shall be provided to the clerk of the circuit court for

treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner

qualifies for appointed counsel, the trial court shall appoint counsel to represent

petitioner on appeal.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.




                                            2